DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcini (US 2003/0221516), as cited in the IDS dated 10/1/2020, in view of Davis (Davis, Joseph R. Surface Hardening of Steels: Understanding the Basics, ASM International, Materials Park, OH, 2002, pp. 137–138.) and Nakamura (US 2002/0048526).
Regarding claim 1, Alcini teaches a method for producing a sintered component (Abstract), the method comprising steps of providing an iron powder mixture ([0003]-[0009]), filling the powder into a die/press ([0010], [0017]), pressing/compacting to form a green compact ([0010]), sintering the green compact in vacuum in an oven, thereby forming a sintered product with a porous matrix (i.e. sintered component with pores with pores) ([0011]-[0013]). Alcini teaches that the green compact was placed in an oven for sintering ([0017]), which reads on removing the green compact from the powder press. Alcini teaches wherein a copper or copper alloy infiltrant (i.e. filling agent) is placed in contact with the green compact prior to sintering, for example, placed on top of the green compact, thereby resulting in copper partially filling the pores of the sintered product ([0012]-[0014], [0017]-[0018]). Alcini further teaches that while it is preferred to carry out the infiltration concurrent with the sintering, infiltration may alternatively be carried out in a separate heating step following sintering ([0012]). As Alcini teaches that the copper or copper alloy infiltrant is placed in contact with or specifically, on top of, the green compact (i.e., placed directly on a surface of the green compact), it would thus follow that at least a region on a surface of the resulting sintered compact would have wherein the pores are at least partially filled with the infiltrant (i.e. filling agent).
Alcini is silent as to hardening of the sintered component. 
However, in the same field of endeavor, Davis teaches that a process of carbonitriding followed by quenching may be used to case harden (i.e., harden the surface) ferrous sintered compacts (p. 137). Davis further teaches that this process may also be used on sintered compacts that are copper infiltrated (p. 137). Further, note that Alcini desires hardenability ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to carry out a process of carbonitriding followed by quenching on the copper infiltrated ferrous sintered compact of Alcini in order to case harden it, as taught by Davis (p. 137).
Alcini modified by Davis teaches wherein iron-based powder is used (Alcini: [0003]-[0009]).
Alcini modified by Davis teaches wherein its iron-based powder may contain less than 0.5 wt.% C, about 1 wt.% to about 7 wt.% Ni, up to about 2.0 wt.% Mo, and a balance of Fe (Alcini: Abstract, [0003], [0006], [0008]-[0009]). Alcini modified by Davis further teaches that these components may be pre-alloyed (Alcini: [0007]), which reads on an alloy containing the above. 
Alcini modified by Davis is silent as to the alloy containing between 0.1 wt.% and 3 wt.% of copper, as instantly claimed. 
However, Nakamura teaches an iron-based sintered product having a chemical composition ([0045]-[0055]) which overlaps that of Alcini modified by Davis (Alcini: [0003]-[0009]), wherein about 2 mass% or less Cu may be added as an alloying element to improve the quenching property and ensure strength of the sintered product ([0065]). Nakamura further teaches that the alloying elements may be prealloyed or mixed with the iron-based metal powder ([0164]). Note that Alcini modified by Davis is quenched (Davis: p. 137) and desires strength (Alcini: Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add about 2 mass% or less Cu to the iron-based pre-alloyed powder of Alcini modified by Davis to improve the quenching property and ensure strength of the resulting sintered product, as taught by Nakamura ([0065], [0164]), with a reasonable expectation of success. The resulting combination of Alcini modified by Davis and Nakamura uses an iron-based pre-alloyed powder comprising less than 0.5 wt.% C, about 1 wt.% to about 7 wt.% Ni, up to about 2.0 wt.% Mo, up to about 2 wt.% Cu, and a balance of Fe, which satisfies or overlaps with the instantly claimed chemical composition ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the composition as claimed.
Regarding claim 2, the combination of Alcini modified by Davis and Nakamura reads on wherein the filling agent is added to the iron-based powder. As Alcini modified by Davis and Nakamura uses copper as the infiltrant (i.e. filling agent) (Alcini: [0012]-[0014], [0017]-[0018]), the Cu added to the iron-based metal powder of Alcini modified by Davis and Nakamura reads on “filling agent.”
Regarding claim 3, Alcini modified by Davis and Nakamura teaches wherein the copper or copper-based infiltrant (i.e. filling agent) may be added concurrently with (i.e. during) sintering or after sintering of the green compact (Alcini: [0012]).
As to claim 4, Alcini modified by Davis and Nakamura teaches wherein copper or copper alloy (i.e. metal or metal alloy) is used as the infiltrant (i.e. filling agent) (Alcini: [0012]-[0014]).
Regarding claim 7, Alcini modified by Davis and Nakamura teaches wherein the iron-based powder may contain less than 0.5 wt. % carbon (Alcini: [0009]) and wherein the sintered product is case hardened (Davis: p. 137).
Regarding claims 8 and 9, Alcini modified by Davis and Nakamura teaches wherein the hardening is carried out by carbonitriding, which reads on carburization, and subsequent quenching (Davis: p. 137).
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.
Applicant argues that Alcini (US 2003/0221516) fails to render obvious the method of claim 1, because Alicni requires phosphorus in its iron-based powder, while the currently amended claim 1 does not contain phosphorus.
In response, Examiner notes that claim 1 recites “an iron-based powder comprising an alloy containing…”. The transitional phrases “comprising” and “containing” are inclusive or open-ended and do not exclude additional, unrecited elements, such as phosphorus. See MPEP 2111.03. If Applicant wishes to have a closed composition, Examiner suggests using the transitional phrase "consisting of" (e.g., an iron-based powder consisting of…) excludes any element not specified in the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734